Citation Nr: 1745876	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not have its onset during service or within one year of the Veteran's discharge from service and is not related to active service.

2.  The Veteran's tinnitus did not have its onset during service or within one year of the Veteran's discharge from service and is not related to active service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiner who conducted the most recent examination had access to and reviewed the claims file and also examined the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, conditions listed as chronic diseases under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), are entitled to service connection if the evidence establishes continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54 (1990).

Bilateral hearing loss

The Veteran contends that he has a bilateral hearing loss disability due to acoustic trauma he was exposed to while in service in Vietnam.  A review of the electronic file reveals the Veteran's military occupational specialty (MOS) was Communications Center Specialist.  The Board finds exposure to acoustic trauma would not be consistent with the place, type, and circumstances of the Veteran's service based on this MOS.  The Veteran reported he was not in combat.  However, the Veteran has alleged that he was exposed to the sounds of cannons, helicopters, howitzers, gunfire and mortars.  He served in Vietnam for three months early in the war.  The Board finds no reason to question the Veteran's veracity with regard to his reports of exposure to acoustic trauma.  The Board finds the evidence is in relative equipoise with regard to whether the Veteran was exposed to acoustic trauma.  Exposure to acoustic trauma is conceded.  

The Veteran's service treatment records (STRs) show that the Veteran's hearing was within normal limits at the time of his entrance physical examination as well as at his separation physical examination.

The evidence of record establishes that the Veteran currently suffers from a bilateral hearing disability.  See 38 C.F.R. § 3.385; VA examination of October 2015 and November 2014 VA audiology report.

The Veteran submitted a May 2015 opinion from his VA audiologist in which she stated that the Veteran had bilateral sensorineural hearing loss.  The VA audiologist stated that the Veteran reported military noise exposure from cannons, helicopters, howitzers, gunfire and mortars.  The audiologist opined that the Veteran's bilateral hearing loss and his tinnitus were consistent with the acoustic trauma he described, which is typical of military service.

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran's hearing was within normal limits on both his entrance and separation physical examination reports.  The examiner diagnosed the Veteran with mixed hearing loss.  The Veteran reported that he could hear cannons and gunfire while in service, but that he was not directly involved with artillery.  The Veteran reported that he first became aware of his hearing loss about 10 years ago.  The examiner noted that the Veteran was first diagnosed with hearing loss 48 years after his separation from service.  The examiner determined that it was less likely than not that the Veteran's hearing loss is due to or the result of military noise exposure.  The examiner based his negative opinion on his examination findings and a 2006 report from The Institute of Medicine which states that, based on the current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The examiner further noted that the report states that there is no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop so long (48 years) after such noise exposure.

The Board has considered both VA opinions and finds that the October 2015 opinion holds greater probative value.  The October 2015 VA examiner provided a thorough rationale for his opinion; including reference to medical treatises, review of the Veteran's file, examination of the Veteran and consideration of the Veteran's lay statements.  The Board notes that weighing against the Veteran's credibility is the lack of treatment for hearing loss until 48 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Finally, the Board notes that the May 2015 opinion from the VA audiologist offers essentially no rationale for the opinion, other than to say that hearing loss is consistent with the noise described by the Veteran.  The examiner did not address the delay in onset of the Veteran's hearing loss.  

Based upon the foregoing, the Board finds that the competent evidence of record fails to establish that the Veteran had a hearing loss during military service and that the probative opinion evidence does not show that the Veteran's current bilateral hearing loss is related to any military noise exposure.  There is no reasonable doubt to be resolved and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that his tinnitus began in service due to noise exposure from combat.

VA treatment records from an audiology consultation in November 2014 indicate the Veteran reported experiencing "occa" ringing tinnitus and a history of military noise exposure including cannons and helicopters.  In May 2015 the audiologist provided a medical opinion which stated that the Veteran had recurrent ringing tinnitus.  The VA audiologist stated that the Veteran reported military noise exposure from cannons, helicopters, howitzers, gunfire and mortars.  The audiologist opined that the Veteran's tinnitus was consistent with the acoustic trauma he described which is typical of military service.

The Veteran underwent a VA audio examination in October 2015.  The examiner noted that there was "no objective evidence (audiogram) association between tinnitus noise injury while serving in military.  Induction hearing test and separation hearing test are WNL AU."  The examiner noted that the Veteran could not recall when tinnitus began - stating that occasional ringing tinnitus in both ears started "some time ago."  The examiner determined that since the induction and separation tests were normal and the Veteran could not recall when tinnitus began, it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.

The Board finds greater probative weight should be placed on the etiology opinion included in the report of the October 2015 VA examination.  The examiner provided an etiology opinion which was supported by reference to evidence in the claims file.  The May 2015 opinion essentially no rationale for the opinion, other than to say that the tinnitus is consistent with the noise described by the Veteran.  The examiner did not address the evidence regarding the Veteran's reports of when tinnitus began.  The October 2015 opinion is supported by an adequate rational and the May 2015 opinion is not.  

The only other evidence which links tinnitus to active duty is the Veteran's allegations.  The Board notes that the Veteran has provided conflicting accounts as to when he first experienced tinnitus; at his VA examination, the Veteran stated that he did not know when it began and on another occasion he stated that it began "some time ago."  He has also alleged that the tinnitus began during his active duty service.  The Board can find no reason for these discrepancies.  As a result, no probative value is placed on the Veteran's reports of when his tinnitus began.  

As the preponderance of the competent and credible evidence weighs against a finding that the Veteran has tinnitus which is etiologically linked to his active duty service, the claim must be denied.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


